Case 1:19-cv-00438-DDD-JPM Document 31 Filed 04/21/20 Page 1of1PagelID#: 240

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
BOBBY WADE, CIVIL DOCKET NO. 1:19-CV-4388-P
Plaintiff
VERSUS JUDGE DRELL

FRANCISCO J. QUINTANA, £7 MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 30), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that Plaintiffs lost property claim be DISMISSED
WITHOUT PREJUDICE FOR LACK OF JURISIDICTION. The remaining claims
will be served pursuant to a separate Court order.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this Z/ Say of

bs: HeAC__, 2020.

RSs

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
